UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22534 Versus Capital Multi-Manager Real Estate Income Fund LLC (Exact name of registrant as specified in charter) 4500 Chery Creek Drive South, 5th Floor Denver, CO 80046 (Address of principal executive offices) (Zip code) Mark D. Quam c/o Versus Capital Advisors LLC 4500 Cherry Creek Drive South, 5th Floor Denver, CO 80246 (Name and address of agent for service) COPY TO: Alan Hoffman, Esq. Winston & Strawn LLP 200 Park Avenue New York, New York 10166-4193 Registrant's telephone number, including area code: (303) 895-3773 Date of fiscal year end: March 31 Date of reporting period: December 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedules of Investments are attached herewith. VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – December 31, 2015 (Unaudited) Shares Value Shares Value Private Investment Funds * - 69.3% Diversified – (continued) Diversified – 69.3% 174,571 Stockland, REIT (Australia) $ 521,559 61,025 AEW Core Property Trust (U.S.), Inc. $57,804,223 11,950 Vornado Realty Trust, REIT 1,194,522 42,282 Clarion Lion Properties Fund LLC 54,815,983 574,000 Yuexiu Real Estate Investment Trust, REIT 150,745 Cornerstone Patriot Fund LP 17,622,120 (Hong Kong) 308,106 10,207 Harrison Street Core Property Fund 12,380,681 11,234,783 36,328 Heitman America Real Estate LP 40,221,022 Health Care – 1.1% 118 Invesco Core Real Estate USA 18,732,972 19,300 HCP, Inc., REIT 738,032 43,624 Invesco Real Estate Asia Fund (Cayman Islands) 4,808,100 17,415 Omega Healthcare Investors, Inc., REIT 609,163 3,669,932 J.P. Morgan Real Estate Growth 5,101,205 22,925 Sabra Health Care, Inc., REIT 463,773 11,645 Lasalle Property Fund LP 17,385,792 60,650 Senior Housing Properties Trust, REIT 900,046 8,042 Mesa Core Lending Fund LP 8,289,556 12,750 Ventas, Inc., REIT 719,483 5,483 Met Life Commercial Mortgage Income Fund 5,483,846 20,149 Welltower,Inc, REIT 1,370,736 351,054 RREEF America REIT II, LP 38,763,415 4,801,233 834,992 Torchlight Value Fund 5,054,873 Hotels – 0.5% 532 Trumbull Income Property Fund, LP 6,104,525 12,469 Chatham Lodging Trust, REIT 255,365 US Government Building, LP** 10,402,753 8,800 Chesapeake Lodging Trust, REIT 221,408 Total Private Investment Funds 302,971,066 40,250 Host Hotels & Resorts, Inc., REIT 617,435 (Cost $284,425,202) 62,492 InnVest Real Estate Investment Trust, REIT (Canada) 231,686 Common Stocks – 11.2% 973,500 Langham Hospitality Investments, Ltd. Apartments – 1.2% (Hong Kong) 356,738 18,669 Apartment Investors & Management Co., 7,500 Lasalle Hotel Properties, REIT 188,700 REIT Class A 747,320 4,850 Pebblebrook Hotel Trust, REIT 135,897 6,200 AvalonBay Communities, Inc., REIT 1,141,606 4,450 Starwood Hotels & Resorts Worldwide, Inc 308,296 29,494 Bluerock Residential Growth REIT, Inc 349,504 2,315,525 3,350 Camden Property Trust, REIT 257,146 Mortgages – 0.3% 16,950 Equity Residential, REIT 1,382,950 33,913 Apollo Commercial Real Estate Finance , Inc., 1,978 Essex Property Trust, Inc., REIT 473,553 REIT 584,321 88 Kenedix Residential Investment Corp., REIT (Japan) 218,179 33,741 Starwood Property Trust, Inc., REIT 693,715 4,400 Post Properties, Inc., REIT 260,304 1,278,036 15,650 UDR Inc., REIT 587,971 5,418,533 Office Properties – 1.8% 7,400 Alexandria Real Estate Equities, Inc., REIT 668,664 Diversified – 2.6% 29,756 Alstria Office REIT (Germany) 398,236 56,410 Atrium European Real Estate, Ltd. (Jersey) 218,855 88,050 BioMed Realty Trust, Inc., REIT 2,085,904 44,544 The British Land Co., PLC, REIT (United Kingdom) 516,144 5,350 Boston Properties, Inc., REIT 682,339 11,880 Crombie Real Estate Investment Trust, REIT 16,100 Columbia Property Trust, Inc., REIT 378,028 (Canada) 109,897 18,350 Douglas Emmett, Inc., REIT 572,153 486,600 Cromwell Property Group, REIT (Australia) 372,314 132,004 Industria REIT, (Austria) 205,849 4,772 Digital Realty Trust, Inc., REIT 360,859 500,400 Keppel, REIT (Singapore) 328,212 49,541 Dream Office Real Estate Investment Trust, REIT 22,447 Mack-Cali Realty Corp., REIT 524,137 (Canada) 621,903 276 Orix Jreit, Inc., REIT (Japan) 359,136 23,338 Duke Realty Corporation, REIT 490,565 14,150 Paramount Group, Inc., REIT 256,115 11,056 EPR Properties, REIT 646,223 13,050 Piedmont Office Realty Trust, Inc., REIT 246,384 8,595 GEO Group, Inc., REIT 248,481 535 Premier Investment Corp., REIT (Japan) 548,821 30,610 Hamborner REIT AG, REIT (Germany) 319,815 980,000 Prosperity, REIT (Hong Kong) 352,798 713,000 Hui Xian Real Estate Investment Trust, REIT 2,050 SL Green Realty Corp, REIT 231,609 (Hong Kong) 365,635 28,753 VEREIT, Inc., REIT 227,724 134 Kenedix Realty Investment Corp, REIT (Japan) 629,893 8,066,109 193,612 Kiwi Property Group, Ltd., (New Zealand) 178,768 Regional Malls – 1.0% 41,233 Lexington Realty Trust, REIT 329,864 224,360 CapitaLand Retail China Trust, REIT (Singapore) 235,769 22,568 Liberty Property Trust, REIT 700,737 17,150 General Growth Properties, Inc., REIT 466,651 554,500 Mapletree Greater China Commercial Trust, 11,950 Macerich Company, The, REIT 964,246 REIT (Singapore) 357,830 11,300 Simon Property Group, Inc., REIT 2,197,172 518,200 Mapletree Logistics Trust, REIT (Singapore) 361,815 5,000 Taubman Centers, Inc., REIT 383,600 16,777 Mercialys SA, (France) 339,763 4,247,438 28,306 Merlin Properties Socimi SA, REIT 355,144 Residential – 0.1% 11,177 Outfront Media, Inc., REIT 243,994 4,200 Equity LifeStyle Properties, Inc., REIT 280,014 657,300 Religare Health Trust (Singapore) 463,573 269 RMR Group, Inc 3,874 Retirement / Aged Care – 0.1% 476,400 Soilbuild Business Space, REIT (Singapore) 258,712 41,591 Sienna Senior Living, Inc. (Canada) 485,133 49,029 Spirit Realty Capital, Inc., REIT 491,271 52,684 Sponda OYJ, (Finland) 224,667 See accompanying notes to Portfolio of Investments. 1 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – December 31, 2015 (Unaudited) (continued) Shares Value Shares Value Shopping Centers – 1.3% Hotels – 0.4% 18,650 Brixmor Property Group, Inc., REIT $ 481,543 22,860 Ashford Hospitality Trust, Inc., REIT, 157,775 Charter Hall Retail, REIT (Australia) 479,426 Series E, 9.00% $ 79,501 136,403 Citycon OYJ (Finland) 355,768 3,400 Hersha Hospitality Trust, REIT, Series B, 8.00% 86,122 30,250 DDR Corp., REIT 509,410 2,900 LaSalle Hotel Properties, REIT, Series H, 7.50% 72,776 5,815 Eurocommercial Properties NV, REIT Pebblebrook Hotel Trust, REIT, (Netherlands) 251,476 900 Series A, 7.88% 22,608 52,600 Hammerson PLC, REIT (United Kingdom) 465,260 1,150 Series B, 8.00% 29,693 191 Japan Retail Fund Investment Corp., REIT (Japan) 368,985 300 Summit Hotel Properties, Inc., REIT, 16,650 Kimco Realty Corp., REIT 440,559 Series A, 9.25% 7,767 13,700 Kite Realty Group Trust, REIT 355,241 42,542 Sunstone Hotel Investors, Inc., REIT, 597,370 Redefine Properties, Ltd., REIT (South Africa) 374,684 Series D, 8.00% 1,077,588 6,550 Regency Centers Corp., REIT 446,186 1,876,055 14,200 Retail Opportunity Investments Corp., REIT 254,180 Office Properties – 0.5% 191,588 Vicinity Centres, REIT 390,908 6,950 Alexandria Real Estate Equities, Inc., REIT, 6,107 Wereldhave NV, REIT*** 343,123 Series E, 6.45% 180,074 5,516,749 650 Brandywine Realty Trust, REIT, Series E, 6.90% 17,465 Storage – 0.5% 6,250 Corporate Office Properties Trust, REIT, 13,950 CubeSmart, REIT 427,149 Series L, 7.38% 160,687 3,600 Extra Space Storage, Inc., REIT 317,556 41,850 Equity Commonwealth, REIT, Series E, 7.25% 1,070,941 5,600 Public Storage, REIT Series R 1,387,120 Kilroy Realty Corp., REIT, 2,131,825 5,900 Series G, 6.88% 149,978 Warehouse / Industrial – 0.7% 11,100 Series H, 6.38% 286,491 274,700 AIMS AMP Capital Industrial, REIT, (Singapore) 266,389 9,550 SL Green Realty Corp., REIT, Series I, 6.50% 243,143 6,800 DCT Industrial Trust, Inc. REIT 254,116 2,108,779 397,868 Mexico Real Estate Management SA de CV, Regional Malls – 0.2% REIT (Mexico) 507,651 13,696 CBL & Associates Properties Inc., REIT, 32,473 Prologis, Inc., REIT 1,393,741 Series D, 7.38% 346,372 6,786 QTS Realty Trust, Inc., REIT, Class A 306,116 2,550 General Growth Properties, Inc., REIT, 23,154 STAG Industrial Inc., REIT 427,191 Series A, 6.38% 63,240 3,155,204 Pennsylvania Real Estate Investment Trust, REIT, Total Common Stocks 48,930,582 1,800 Series A, 8.25% 46,458 (Cost $48,724,228) 500 Series B, 7.38% 12,798 15,300 Taubman Centers Inc., REIT, Series J, 6.50% 390,456 Preferred Stock – 2.5% 2,600 Taubman Centers Inc., REIT, Series K, 6.25% 66,300 Apartments – 0.2% 925,624 Apartment Investment & Management Co., REIT, Residential – 0.2% 20,950 Series A, 6.88% 537,158 39,250 Equity Lifestyle Properties, Inc., REIT, 2,550 Series Z, 7.00% 65,101 Series C, 6.75% 1,010,688 2,050 Campus Crest Communities, Inc., REIT, 300 Sun Communities, Inc., REIT, Series A, 7.13% 7,832 Series A, 8.00% 55,145 1,018,520 4,900 Essex Property Trust, Inc., REIT, Series H, 7.13% 124,264 Shopping Centers – 0.7% 781,668 6,576 Akelius Residential Property AB, 5.0% (Sweden) 227,082 Diversified – 0.1% Inland Real Estate Corp., REIT, 2,450 National Retail Properties, Inc, REIT, 3,050 Series A, 8.13% 76,891 Series D, 6.63% 63,847 52,200 Series B, 6.95% 1,319,616 7,100 PS Business Parks, Inc. REIT, Regency Centers Corp, REIT, Series S, 6.45% 186,943 12,250 Series 6, 6.00% 324,013 850 Retail Properties of America, Inc., REIT, 300 Series 7, 6.63% 7,668 Series A, 7.00% 21,845 4,650 Saul Centers Inc., REIT, Series C, 6.88% 121,598 Vornado Realty Trust, REIT, Urstadt Biddle Properties, Inc., REIT, 4,150 Series G, 6.30% 105,618 17,450 Series F, 7.13% 457,626 4,650 Series J, 6.88% 118,947 8,750 Series G, 6.75% 232,663 497,200 1,800 WP Glimcher, Inc., REIT Series H, 7.50% 46,152 Health Care – 0.1% 2,813,309 11,350 Sabra Health Care, Inc., REIT, Series A, 7.13% 286,588 Storage – 0.0% 2,200 Welltower, Inc., REIT, Series J, 6.50% 56,848 5,700 CubeSmart, REIT, Series A, 7.75% 149,055 343,436 See accompanying notes to Portfolio of Investments. 2 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – December 31, 2015 (Unaudited) (continued) Value Shares Value Warehouse/Industrial – 0.1% Short-Term Investments – 13.2% 16,882 STAG Industrial, Inc, REIT, Series A, 9.00% $ 441,633 110,242 BlackRock Liquidity Funds TempFund Portfolio $ 110,242 5,088 Terreno Realty Corp, REIT, Series A, 7.75% 130,635 57,855,649 Goldman Sachs Financial Square Funds – 572,268 Prime Obligations Fund 57,855,649 Total Preferred Stock 11,085,914 Total Short-Term Investments 57,965,891 (Cost $11,259,111) (Cost $57,965,891) Par Corporate Debt – 0.8% Total Investments – 97.0%` $ 424,330,697 Apartments – 0.2% (Cost $405,767,875) $319,000 Camden Property Trust, REIT, 5.70%, 5/15/2017 333,187 Other Assets Net of Liabilities 3.0% 12,988,014 45,000 EPR Operating LP, REIT, 5.75%, 6/15/2017 47,567 2,000 Post Apartment Homes LP, REIT, 4.75%, 10/15/2017 2,081 Net Assets – 100.0% $ 437,318,711 285,000 Select Income, REIT, 2.85%, 2/01/2018 284,750 667,585 Diversified – 0.0% * Non-Tradable Securities. 75,000 First Industrial LP, 7.50%, 12/01/2017 82,047 ** Partnership is not designated in units. The Fund owns less than 1%. 133,000 Liberty Property LP, 6.63%, 10/01/2017 142,790 224,837 Health Care – 0.1% Portfolio Abbreviations: HCP Inc., REIT, LP – Limited Partnership 213,000 6.00%, 1/30/2017 221,940 PLC – Public Limited Company 125,000 5.63%, 5/01/2017 130,792 REIT – Real Estate Investment Trust Senior Housing Properties Trust, REIT, % of 85,000 3.25%, 5/01/2019 84,763 Industry Net Assets 20,000 6.75%, 4/15/2020 22,154 Diversified 72.0% 126,000 Ventas Realty LP / Ventas Capital Corp, REIT, Short-Term Investments 13.2% 2.70%, 4/01/2020 124,367 Office Properties 2.6% 584,016 Shopping Centers 2.2% Office Properties – 0.3% Apartments 1.6% 881,000 Brandywine Operating Partnership LP, Health Care 1.3% 5.70%, 5/1/2017 919,237 Regional Malls 1.2% Brandywine Operating Partnership LP, Hotels 0.9% 121,000 5.70%, 5/1/2017 124,996 Warehouse/Industrial 0.8% 78,000 5.70%, 5/1/2017 83,912 Storage 0.5% 12,000 Highwoods Realty LP, REIT, 7.50%, 4/15/2018 13,269 Residential 0.3% 15,000 SL Green Realty Corp., REIT, 7.75%, 3/15/2020. 17,524 Mortgages 0.3% 1,158,938 Retirement / Aged Care 0.1% Shopping Centers – 0.2% Other Assets Net of Liabilities 3.0% 575,000 DDR Corp., REIT, 7.50%, 4/1/2017 612,750 100.0% 40,000 Equity One, Inc. REIT, 6.25%, 1/15/2017 41,663 26,000 Kimco Realty Corp., REIT, 5.70%, 5/1/2017 27,326 57,000 Regency Centers LP, REIT, 5.88%, 6/15/2017 60,129 741,868 Total Corporate Debt 3,377,244 (Cost $3,393,443) See accompanying notes to Portfolio of Investments. 3 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LC Notes to Portfolio of Investments December 31, 2015 (Unaudited) Securities Valuation - Consistent with Section 2(a)(41) of the 1940Act, the Funds price their securities as follows: Investments in securities that are listed on the New York Stock Exchange (the “NYSE”) are valued, except as indicated below, at the last sale price reflected at the close of the NYSE. If there has been no sale on such day, the securities are valued at the mean of the closing bid and ask prices for the day or, if no ask price is available, at the bid price.
